01/14/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 20-0468


                                     DA 20-0468
                                  _________________

 IN RE THE PARENTING OF:

      A.A.,

              A Minor Child.

 DANAH AL-SUWAILEM,
                                                                  ORDER
              Petitioner and Appellee,

       v.

 JUSTIN PURSELLEY,

              Respondent and Appellant.
                                _________________

      Counsel for Appellant has filed a Notice and Motion for Dismissal – Settlement
signed by both parties indicating the matter has been settled. Good cause appearing,
      IT IS ORDERED that the case is DISMISSED WITH PREJUDICE.




                                                                            Electronically signed by:
                                                                                  Mike McGrath
                                                                     Chief Justice, Montana Supreme Court
                                                                                January 14 2021